J-S03028-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

J.D.                                      ¦    IN THE SUPERIOR COURT OF
                                          ¦          PENNSYLVANIA
                  Appellant               ¦
                                          ¦
                    v.                    ¦
                                          ¦
D.G.M.                                    ¦
                                          ¦
                  Appellee                ¦    No. 1150 WDA 2016

                      Appeal from the Order July 6, 2016
                in the Court of Common Pleas of Erie County
       Domestic Relations at No(s): NS200900847 / PASCES 543100845

BEFORE:     OLSON, SOLANO, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.: FILED: MAY 24, 2017

       I agree with the Majority that the trial court erred in calculating

Father’s monthly support obligation and must correct that error upon

remand. However, because I would also hold that Mother is entitled to the

immediate, lump-sum payment of overdue support, I respectfully dissent.

       As noted by the Majority, Father was over $10,000 in arrears in 2009,

and was still over $7,500 in arrears more than seven years later. Majority

Memorandum at 1-2. Because he has now obtained a lump-sum workers’

compensation payment of over $90,000, Father is fully capable of making

Mother whole. Yet the trial court decided to allow Father to have what is in

effect an interest-free loan from Mother by ordering the arrears to be paid in

small monthly installments. The Majority affirms that decision on the basis

that the language of 23 Pa.C.S. § 4308.1 clearly and unambiguously does


*Retired Senior Judge assigned to the Superior Court.
J-S03028-17


not require the payment of arrears to be made in a lump sum.         Majority

Memorandum at 5. I disagree.

     The statute at issue provides as follows, in relevant part.

     (a) General rule.--Overdue support shall be a lien by operation
     of law against the net proceeds of any monetary award, as
     defined in subsection (i), owed to an obligor, and distribution of
     any such award shall be stayed in an amount equal to the child
     support lien provided for under this section pending payment of
     the lien. Except as provided in subsection (c) or (f), nothing in
     this section shall provide a basis for a paying agent or an insurer
     to delay payment of a settlement, verdict or judgment.

                                    ***

     (f) Workers’ compensation awards.--With respect to any
     monetary award arising under … the Workers’ Compensation Act,
     or, … The Pennsylvania Occupational Disease Act, no order
     providing for a payment shall be entered by the workers’
     compensation judge unless the prevailing party or beneficiary,
     who is a claimant under either or both of the acts, shall provide
     the judge with a statement made subject to 18 Pa.C.S. § 4904
     that includes the full name, mailing address, date of birth and
     Social Security number for the prevailing party or beneficiary
     who is a claimant under either or both acts. The prevailing party
     or beneficiary, who is a claimant under either or both of the acts
     shall also provide the judge with either written documentation of
     arrears from the Pennsylvania child support enforcement system
     website or, if no arrears exist, written documentation from the
     website indicating no arrears. The judge shall order payment of
     the lien for overdue support to the department’s State
     disbursement unit from the net proceeds due the prevailing
     party or beneficiary who is a claimant under either or both acts.

23 Pa.C.S. § 4308.1.

     First, that statute applies to the orders of workers’ compensation

judges providing for payment to an injured party, not to a family court judge

making a support order.       See also 34 Pa. Code § 131.111 (cross-


                                    -2-
J-S03028-17


referencing 23 Pa.C.S. 4308.1 in the regulations applicable to workers’

compensation judges).

     Second, the statute mandates that a workers’ compensation judge

order payment of the amount of overdue support to the State disbursement

unit from the claimant’s net proceeds. Thus, if the money at issue in the

instant case were awarded to Father by an order of a workers’ compensation

judge rather than through a negotiated settlement, Mother would receive

payment of arrears from the proceeds prior to their distribution to Father.

Applying the policy evidenced by subsection 4308.1(f) to an instance of a

lump-sum payment of workers’ compensation benefits, I believe the statute

clearly and unambiguously suggests that Mother should be paid the full

amount of overdue support immediately from Father’s net proceeds.

     In light of subsection 4308.1(f), and because Mother has seen scant

repayment of substantial arrears over the past decade, I would hold that it

was an abuse of discretion to force Mother to wait longer to collect the past-

due support that Father is undeniably able to pay now.1 Accord Goodman

v. Goodman, 760 N.E.2d 72, 78 (Ohio App. 2001) (holding trial court



1
  In Kessler v. Helmick, 672 A.2d 1380 (Pa. Super. 1996), this Court held
that it was within a trial court’s discretion to allow payment of arrears in
installments rather than in a lump sum. Id. at 1384–85 (holding there was
no abuse of discretion in ordering arrears paid in installments where the
appellant had “not set forth any compelling reason or authority which would
require that the lower court award arrearages in a lump sum”). However,
that case is distinguishable, in that it did not involve a lump-sum payment of
workers’ compensation proceeds.

                                    -3-
J-S03028-17


abused its discretion in failing to order value of life insurance policy as a

lump sum payment towards arrears where the mother otherwise was

unlikely to collect the arrearage).

      On remand, I would require the trial court to order immediate

payment of arrears in a lump sum.




                                      -4-